        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Nekima Levy Armstrong, Marques Armstrong,                       Court File No. 20-cv-01645
Terry Hempfling, Rachel Clark, and Max                                          (SRN-DTS)
Fraden,
On behalf of themselves and other similarly
situated individuals.

                     Plaintiffs,
                                                          REPLY MEMORANDUM OF
       vs.                                               LAW IN SUPPORT OF STATE
                                                          DEFENDANTS’ MOTION TO
City of Minneapolis; Minneapolis Chief                                   DISMISS
of Police Medaria Arradondo in his individual
and official capacity; Minneapolis Police
Lieutenant Robert Kroll, in his individual and
official capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity, Minnesota State Patrol Colonel
Matthew Langer, in his individual and official
capacity; and John Does 1-2, in their individual
and official capacities.

                     Defendants.

                                    INTRODUCTION

       Plaintiffs have failed to address the glaring deficiencies in their Amended

Complaint as it relates to State Defendants. They ignore the law of standing. They have

failed to plead a direct supervisory failure or failure to train by State Defendants. As they

persuasively argue in their brief, since 2002 there has been exactly one alleged claim of

excessive force for use of tear gas on alleged peaceful protestors – and that allegation

serves as the only pleaded basis for Fraden’s claim. But even that claim cannot tie the

use of tear gas to any MSP employee.
        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 2 of 12




       The Amended Complaint is devoid of any description of the training, supervision,

or policies of the State Defendants. It mentions the State Defendants by name or job title

in only three cursory paragraphs. It provides no factual support for their alleged claims.

It attempts to paper over these defects by conflating State Defendants with the

Minneapolis Defendants. But these bare assertions as they relate to State Defendants

“‘devoid of further factual enhancement,’” do not state a cognizable claim. Zink v.

Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (per curiam) (en banc) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)).

       Plaintiffs are correct that “we are in unprecedented times,” but the law, thankfully,

remains consistent.    Four named Plaintiffs seeking to maintain claims against State

Defendants without alleging any injury by those Defendants: unprecedented. A claim

that State Defendants have policies and procedures designed to curtail constitutional

rights based solely on Fraden’s conclusory allegations: unprecedented.               Cobbling

together a supervisory failure to train claim in the absence of any pattern of

unconstitutional conduct by State Defendants’ subordinates: unprecedented. Dismissing

Plaintiffs’ claims with prejudice: entirely consistent with precedent. State Defendants

respectfully request that the Court grant their motion to dismiss in its entirety.

                                       ARGUMENT

I.      PLAINTIFFS’ OFFICIAL CAPACITY CLAIMS FAIL BECAUSE ONE INCIDENT IN
        EIGHTEEN YEARS DOES NOT SHOW A LIKELIHOOD OF FUTURE INJURY.

       As an initial matter, the parties agree that Plaintiffs cannot obtain money damages

for their official capacity claims. The official capacity claims against State Defendants

also fail because there is no likelihood Plaintiffs will suffer a future injury that would

                                              2
        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 3 of 12




support a claim of prospective injunctive relief. This is particularly true given that

Plaintiffs have identified no policies or procedures that would support or encourage

similar actions in the future.

       Indeed, the only incident pleaded with factual knowledge is the May 30 incident

involving Fraden. Plaintiffs devote pages of their Amended Complaint to describing

events before May 30. MSP was present and fulfilling its legal responsibilities. Yet

there is nary an allegation of a similar use of force by MSP. Plaintiffs have correctly

pointed out that Governor Walz has activated MSP on multiple occasions after May 30.

(Pls.’ Mem. at 7.) There have been no allegations of similar purportedly illegal acts by

MSP in any of those instances. By Plaintiffs’ reckoning, the May 30 incident is the only

alleged incident of MSP using chemical irritants in the absence of a dispersal order since

at least 2002. 1 (Pls.’ Mem. at 7-8.) One incident in eighteen years does not create the

likelihood of future injury, particularly when there have been scores of instances

involving MSP where no such purported violation occurred.




1
  Plaintiffs also reference a 2016 incident they have plead “upon information and belief”
where MSP allegedly deployed chemical irritants on protestors. Even ignoring the
speculative basis of this allegation, it does not allege the chemical irritants were deployed
in the absence of a dispersal order or that the protestors were peaceful. (Am. Compl.
¶ 109.) As Plaintiffs have noted, the alleged constitutional violation stems from failing to
issue such an order and allowing the protestors an opportunity to comply. (Pls.’ Mem. at
23 citing Barham v. Ramsey, 434 F.3d 565, 571 (D.C. Cir. 2006) (holding that “police
officers who intend to capture a large group in a mass arrest must first order members of
the group to disperse and then provide a reasonable opportunity to comply.”).)

                                             3
        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 4 of 12




              A.     The Sequence of Events Leading to a Recurrence of the Alleged
                     Harm Is Highly Implausible.

       The focus of the likelihood of future harm analysis is whether “the injury is

certainly impending.” Clapper v. Amnesty Intern’l USA, 568 U.S. 398, 409 (2013). See

also Harmon v. City of Kansas City, Mo., 197 F.3d 321, 327 (8th Cir. 1999) (“The mere

fact that injurious activity took place in the past does nothing to convey standing to seek

injunctive relief against future constitutional violations.”). City of Los Angeles v. Lyons,

correctly identifies the salient issue. 461 U.S. 95 (1983). What is the sequence of events

that must occur for the alleged constitutional violation to be repeated?

       First, a similar level of unrest must occur. In the eighteen years identified by the

Plaintiffs, 2 the level of unrest has only once reached the extended amount and intensity as

what occurred in response to the murder of George Floyd. There has been no similar

level of unrest. Moreover, to the extent Plaintiffs may argue that levels of unrest need not

duplicate those that occurred here, the fact they can point to no other instance of alleged

constitutional misconduct by MSP during that time frame when lesser amounts of unrest

have occurred proves the point.

       Second, there would have to exist a policy or practice, like the choke hold policy

in Lyons, that supported or encouraged the use of chemical irritants in the absence of a

dispersal order. As State Defendants have noted, no such policy or practice has been

identified. Indeed, if such a policy or practice did exist Plaintiffs could identify that



2
  State Defendants would argue the timeframe extends even farther back than eighteen
years, but for purposes of argument, will confine itself to the Plaintiffs’ chosen
timeframe.

                                             4
        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 5 of 12




policy or practice in their Amended Complaint. They have not. Such a policy or practice

would surely lead to more than once incident since 2002. See Lyons, 461 U.S. at 100.

       Third, MSP would be activated to help respond to such unrest, and Fraden would

need to attend a similar future peaceful protest past a governmental imposed curfew.

And finally, MSP officers would have to use chemical irritants on Fraden despite him

being peaceful and law-abiding. The necessary causal chain cannot, by any reasonable

understanding of the term, be described as a “real and immediate threat.” Lyons, 461

U.S. at 105.

       Plaintiffs attempt to distinguish relevant caselaw on two bases, neither of which is

persuasive. First, Plaintiffs seem to argue that a real and immediate threat exists unless

the potential for recurrence has essentially been mooted by removal of a plaintiff from a

particular location or position. (Pls.’ Mem. at 9-10 (citing Brazil v. Arkansas Dep't of

Human Servs., 892 F.3d 957, 960 (8th Cir. 2018)).) Certainly, that was one of many

salient facts in Brazil, but it is not the only fact pattern that can show a lack of standing

for prospective injunctive relief. Rather, it was the totality of steps and assumptions that

must recur to support the finding the plaintiff lacked standing to assert a future harm.

Indeed, the potential for harm to recur was not mooted in Lyons. A similarly extended

causal chain exists in this case that will not plausibly reoccur.

       Second, Plaintiffs argue that the holding in Lyons turns on whether a prospective

plaintiff was likely to engage in illegal conduct in the future. Again, the illegal nature of

the conduct is just one link in the causal chain and the Court must look at those links in

their totality. Nevertheless, Fraden was engaged in illegal conduct. He was in violation


                                              5
        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 6 of 12




of Executive Order 20-65. Fraden does not dispute the legality of the Executive Order.

Nor does he, or could he, plead that he was law abiding during the relevant time frame.

So even if Plaintiffs’ reading of Lyons was correct, it still would not distinguish this case

from this matter.

              B.     Plaintiffs Have Failed to Plead Facts of a Pattern or Practice
                     That Would Create the Likelihood of a Future Violation.

       Plaintiffs’ argument that they have sufficiently pleaded pattern or practice claims

against State Defendants is – to borrow Plaintiffs’ preferred phrasing – wrong. They cite

no law to support their position. (See Pls. Mem. at 13.) Instead they repeat the legal

conclusions they plead in their Amended Complaint. (Id.) If there were a factual basis

for these claims, certain key questions would lead to discernable answers. What is the

basis of this alleged policy? Is it written? If so, there is no reference to it. (Cf. Am.

Compl. ¶¶ 121-41 (citing MPD policy manual).) Is it verbal? Is it informal? If it exists

in any of these forms, what is the policy and what does it say? State Defendants and the

Court cannot find answers to these questions anywhere within the Amended Complaint.

The complete absence of factual allegations is unsurprising. One alleged incident that

occurred during unprecedented civil unrest does not a policy or procedure make.

              C.     Plaintiffs Who Have Not Been Injured by State Defendants Do
                     Not Have Standing.

       Finally, Plaintiffs seek to radically expand the concept of standing in claiming

Levy Armstrong, Armstrong, Hempfling, and Clark possess standing despite failing to

allege that State Defendants injured them. Blum v. Yaretsky, 457 U.S. 991, 999 (1982)

(“[A] plaintiff who has been subject to injurious conduct of one kind [does not] possess


                                             6
        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 7 of 12




by virtue of that injury the necessary stake in litigating conduct of another kind, although

similar, to which he has not been subject.” (emphasis added).) Nor is Plaintiffs’ reliance

on pre-enforcement challenges to a statute persuasive. (Pls.’ Mem. at 26-27.) There is

no pre-enforcement challenge in this case. The case law on pre-enforcement challenges

applies to lawfully promulgated statutes or rules. Not only is that not at issue in this

matter, there is not even an identified policy or procedure to challenge on a pre-

enforcement basis.

       This is not a controversial position. Indeed, after counsels’ original meet and

confer on the initial Complaint where counsel for State Defendants informed Plaintiffs’

counsel that there were no factual allegations of injury by any of these Plaintiffs against

MSP, they filed the Amended Complaint which included Fraden’s allegations in a

specific attempt to remedy this deficiency. That they do not concede the lack of standing

for the other Plaintiffs is confounding. Plaintiffs lack standing to pursue prospective

injunctive relief against MSP. Their Amended Complaint should be dismissed.

II.    PLAINTIFFS HAVE NOT ALLEGED A FAILURE TO TRAIN OR SUPERVISE CLAIM
       AGAINST STATE DEFENDANTS IN THEIR INDIVIDUAL CAPACITY.

       Plaintiffs have clarified that they only assert a theory of supervisory liability

against Commissioner Harrington and Colonel Langer. (Pls.’ Mem. at 14 (asserting all

claims are “grounded in supervisory liability for failure to train the MSP officers who

violated the constitutional rights of Plaintiffs”).) Which makes the complete absence of

allegations related to State Defendants in their individual capacities all the more glaring.

The only non-jurisdictional allegation related to State Defendants is made explicitly and

solely in their official capacity. (Am. Compl. ¶ 103.) Plaintiffs identify them in their

                                             7
        CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 8 of 12




official capacity for all the “Municipal Allegations” 3 alleged in the Amended Complaint.

(Am. Compl. ¶¶ 103-48.) They are bound by their pleadings to assert claims against

State Defendants only in their official capacities. Baker v. Chisom, 501 F.3d 920, 923

(8th Cir. 2007).

       There are no allegations State Defendants personally failed to train or supervise

MSP employees. Plaintiffs never address this deficiency in their briefing. The official

capacity nature of the claims is further supported by Plaintiffs’ argument in opposition to

qualified immunity. (Pls.’ Mem. at 16 (“Qualified immunity applies to claims only for

damages, but Plaintiffs’ claims against State Defendants here include claims for

declaratory and injunctive relief.”).) Plaintiffs’ acknowledgement they are not seeking

monetary damages is further evidence of the official capacity nature of these claims.

       Notably, Plaintiffs acknowledge they did not “plead any facts that the State

Defendants were personally involved in the unconstitutional conduct.” (Pls.’ Mem. at

15.) They similarly failed to plead State Defendants were personally involved in any

alleged failure to train or supervise.    This is not surprising as they focused their

“Municipal Allegations” on State Defendants in their “official capacity.” (Am. Compl.

¶ 103.) To assert claims against State Defendants in their individual capacity, however,

section 1983 “requires a causal link to, and direct responsibility for, the deprivation of

rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). No such causal link

3
  Plaintiffs’ blurring of the roles between State and municipal entities illustrates the
confusion regarding whether Plaintiffs were pursuing a theory of supervisory liability or
Monell liability. It appears they are pursuing both – just against different defendants. As
previously established, there is no such thing as a Monell claim against the State. Will v.
Mich. Dep’t of State Police, 491 U.S. 58, 70 (1989).

                                            8
          CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 9 of 12




and direct responsibility has been pleaded here. The Court should dismiss the individual

capacity claims.

III.   QUALIFIED IMMUNITY BARS INDIVIDUAL CAPACITY CLAIMS AGAINST STATE
       DEFENDANTS.

       Even if some type of individual capacity claim remained, it is barred by qualified

immunity.     Plaintiffs spend significant argument on whether they have pleaded a

deprivation of a constitutional right. (Pls.’ Mem. at 16-24.) What they fail to address,

however, is how Commissioner Harrington’s and Colonel Langer’s alleged failure to

supervise or train led to those deprivations of rights. To assert an individual capacity

claim, Plaintiffs must show that State Defendants were aware of, but failed to correct, a

pattern of unconstitutional conduct by their subordinates, or that they were aware their

training practices were inadequate. Parrish v. Ball, 594 F.3d 993, 1002 (8th Cir. 2010).

They include no allegations to that key point.

       Plaintiffs have identified a single incident on May 30 with Fraden, which does not

satisfy the burden of deliberate indifference. Williams v. Willits, 853 F.2d 586, 588 (8th

Cir. 1988). “To impose supervisory liability, other misconduct must be very similar to

the misconduct giving rise to liability.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir.

2015). “Without notice that a course of training is deficient in a particular respect,

decisionmakers can hardly be said to have deliberately chosen a training program that

will cause violations of constitutional rights.” Connick v. Thompson, 563 U.S. 51, 62

(2011).

       Plaintiffs attempt to distinguish Krigbaum because it was decided at summary

judgment, but that distinction is irrelevant. Qualified immunity questions should be

                                             9
       CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 10 of 12




resolved “at the earliest possible stage in litigation.” Payne v. Britten, 749 F.3d 697, 701

(8th Cir. 2014) (quotation omitted). To the extent Plaintiffs argue State Defendants

should be liable in their individual capacity, they must point to some pattern of a failure

to train or supervise. They made several specific allegations as it pertains to MPD, both

in terms of alleged violations and deficient policies. The May 30 incident remains the

lone incident related to MSP. One incident is not a pattern, and State Defendants are

entitled to qualified immunity.

       Finally, Plaintiffs point to no case law alleging similar facts to establish that the

alleged constitutional violations at issue here were “clearly established.”       The only

potential situation is the July 2016 incident plead upon information and belief but, as

noted above, the factual allegations are not similar to the May 30 incident involving

Fraden. (See Am. Compl. ¶ 109.) As a result, State Defendants are entitled to qualified

immunity under the second prong of the analysis. Hager v. Ark. Dep’t of Health, 735

F.3d 1009, 1013 (8th Cir. 2013).

IV.    THE COURT SHOULD DISMISS PLAINTIFFS’ DUPLICATIVE DUE PROCESS
       CLAIMS.

       Plaintiffs’ due process claims are not plead in the alternative but are simply

duplicative of their claims alleging violation of the First, Fourth, and Fourteenth

Amendments.     Gerstein v. Pugh, 420 U.S. 103, 125 n.27 (1975) (setting forth the

distinction between Fourth Amendment claims and due process claims); Bostrom v. N.J.

Div. of Youth & Family Servs., 969 F. Supp. 2d 393, 415 (D.N.J. 2013) (dismissing

procedural due process claim as duplicative of First and Fourth Amendment claims).

Plaintiffs’ due process claims will be analyzed under these First and Fourth Amendment

                                            10
       CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 11 of 12




frameworks. Plaintiffs acknowledge as much when they assert the alleged and heretofore

unidentified “unwritten policies improperly empowered law enforcement officers to

exercise their authority in arbitrary and discriminatory ways—including retaliating

against Plaintiffs for engaging in First Amendment protected activity.” (Pls.’ Mem. at

25.) There is no independent basis for Plaintiffs’ due process claims, and this failure

provides another reason the Court should dismiss these claims.

V.     THE COURT SHOULD DISMISS PLAINTIFFS’ CLAIMS WITH PREJUDICE.

       This is now Plaintiffs’ second bite at the apple. In response to counsel for State

Defendants identifying pleading deficiencies in Plaintiffs’ initial Complaint, Plaintiffs

amended. The only substantive change in the Amended Complaint was the addition of

Plaintiff Fraden. The same baseless pattern and practice claims, the same focus on claims

against State Defendants in their official capacity, and the same lack of factual allegations

carried over into the Amended Complaint.

       Plaintiffs Levy Armstrong, Armstrong, Hempfling, and Clark experienced no

injury from State Defendants. No set of facts will change that. Dismissal with prejudice

is appropriate. Similarly, while Plaintiff Fraden has at least alleged that he was possibly

injured by State Defendants, his claims continue the failures of the initial Complaint for

all the reasons set forth in State Defendants’ initial memorandum and above.

                                     CONCLUSION

       Plaintiffs have identified multiple Defendants in this action. These Defendants are

not in charge of the same entities and do not possess the same employees, policies and

procedures, and do not become defendants in this lawsuit merely by virtue of being “law


                                             11
          CASE 0:20-cv-01645-SRN-DTS Doc. 47 Filed 11/23/20 Page 12 of 12




enforcement.” Plaintiffs have an obligation to identify specific acts, specific patterns of

alleged misconduct, or specific policies, to assert claims against State Defendants

pursuant to § 1983. They have failed to do so.

         Plaintiffs’ claims against State Defendants fail to state a claim upon which relief

may be granted.       Indeed, most Plaintiffs lack standing to assert any claims.        The

remaining claims are deficient for the reasons set forth above.           State Defendants

respectfully request the Court dismiss Plaintiffs’ claims against them with prejudice.

Dated: November 23, 2020                     Respectfully Submitted,

                                             KEITH ELLISON
                                             Attorney General
                                             State of Minnesota



                                             /s/ Joseph D. Weiner
                                             JOSEPH D. WEINER (#0389181)
                                             Assistant Attorney General

                                             JULIANNA F. PASSE (#0397317)
                                             Assistant Attorney General

                                             445 Minnesota Street, Suite 1400
                                             St. Paul, Minnesota 55101-2131
                                             (651) 757-1189 (Voice)
                                             (651) 282-5832 (Fax)
                                             Joseph.weiner@ag.state.mn.us
                                             julianna.passe@ag.state.mn.us

                                             ATTORNEYS FOR DEFENDANTS
                                             MINNESOTA DEPARTMENT OF PUBLIC
                                             SAFETY    COMMISSIONER    JOHN
                                             HARRINGTON AND MINNESOTA STATE
                                             PATROL COLONEL MATTHEW LANGER

|#4841135-v1



                                             12
